DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Response to Amendment
Claims 1 and 9 have been amended; Claims 14-17 have been withdrawn from considerations; and claims 1-20 are currently pending. 

                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2004/0104429 A1, hereinafter “Takahashi”) in view of Chaparala et al. (WO 2010/110893 A1, hereinafter “Chaparala”).

In regards to claim 1, Takahashi discloses (Fig. 4) a power semiconductor device, comprising: 
a silicon carbide substrate (1);
a gate (13) provided on a first side of the silicon carbide substrate (1); and 
(3) having a first dopant concentration and a second region (7C) having a second dopant concentration, the second dopant concentration being greater than the first dopant concentration (See, for example, Par [0064]).

However, Takahashi fails to explicitly teach a retrograde well; and 
		a pocket provided within the retrograde well. 
 
Chaparala while disclosing a semiconductor structure teaches (See, for example, Fig. 11.1) a retrograde well (254/244); and a pocket (250) provided within the retrograde well (254/244). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the well regions and filled-well regions of Chaparala into Takahashi because this would help achieve desired electronic characteristics for the device. This would also help provide a variety of high-performance transistors for various analog and digital applications. 

In regards to claim 2, Takahashi as modified above discloses (Fig. 4, Takahashi) a drift layer (2C) provided over the silicon carbide substrate (1). 

In regards to claim 3, Takahashi as modified above discloses (See, for example, Fig. 11.1, Chaparala) the first region (244) of the graded channel includes a lightly doped region (p-) of the retrograde and the second region (254) of the graded channel includes the pocket (250). 

(See, for example, Par [0062]); and the second dopant concentration is at least 10 times greater than the first dopant concentration (See, for example, Par [0062]).

In regards to claim 9, Takahashi discloses (See, for example, Fig. 4) a source region (4) provided on the first side of the silicon carbide substrate (1); a drift layer (2c) provided over the silicon carbide substrate (1) and having a hexagonal crystal structure;  and a drain electrode (12) provided on a second side of the silicon carbide substrate (1).

In regards to claim 10, Takahashi as modified above discloses (See, for example, Fig. 4, Takahashi)  the power device is a MOSFET (SiC-MISFET as shown in Fig. 4) and the pocket (250, Chaparala) has a shape of a halo when seen from top.

In regards to claim 11, Takahashi as modified above discloses (See, for example, Fig. 11.1, Chaparala) the source region has an n-type conductivity (240/242), and the retrograde has a p-type conductivity (254/244).

In regards to claim 12, Takahashi discloses (Fig. 4) a power semiconductor device, comprising: 
Providing a silicon carbide layer (1) of a first conductivity a silicon carbide substrate;
Forming a gate (13) over the silicon carbide layer (1)


Chaparala while disclosing a semiconductor structure teaches (See, for example, Fig. 11.1) forming a retrograde well (254/244) of a second conductivity, the retrograde well having a lightly doped region (244) proximate a surface of the substrate and a heavily doped region (254) provided below the lightly doped region (244); forming a pocket (250) of the second conductivity within the retrograde well (254/244), the pocket being a heavily doped region.  
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the well regions and filled-well regions of Chaparala into Takahashi because this would help achieve desired electronic characteristics for the device. This would also help provide a variety of high-performance transistors for various analog and digital applications. 

In regards to claim 13, Takahashi as modified above discloses (See, for example, Fig. 11.1, Chaparala)  that the pocket (250) and the lightly doped region (244) of the retrograde well define a graded channel for the power semiconductor device. 

In regards to claim 18, Takahashi as modified above discloses (See, Fig. 4, Takahashi ) the power device is a MOSFET (SiC-MISFET as shown in Fig. 4).
(250) has a shape of a halo when seen from top.

In regards to claim 20, Takahashi as modified above discloses (See, for example, Fig. 11.1, Chaparala) a dopant concentration of the pocket (250) is at least 5 times greater (See, for example, page 76, the first full paragraph) than a dopant concentration of the lightly doped region (244).


                                   Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                               Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893